On November 5,1997, it was the judgment of the court that defendant’s prior suspended sentence is hereby revoked and that the defendant be and he is hereby sentenced to a term of three (3) years in the Montana State Prison at Deer Lodge, Montana. The sentence shall run consecutively to the sentences imposed in Cause No. 6843 and 6976. Due to the defendant’s failure to comply with the terms and conditions of his suspended sentence while under the supervision of the Department of Probation and Parole, the Court finds that he is not entitled to receive, and shall not receive, credit for any elapsed time between the date of his conviction and the date of this Order, except that he shall receive credit from July 14,1997, through date of sentencing, November 5,1997, for one hundred fifteen (115) days jail time which he has previously served.
On February 19, 1998, the defendant’s application for review of *20that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
Done in open Court this 19th day of February, 1998.
DATED this 12th day of March, 1998.
The defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Chairman, Hon. Wm. Neis Swandal, Member, Hon. Richard Phillips and Member, Hon. Jeff Langton.
The Sentence Review Board wishes to thank Earl Ray Johnston for representing himself in this matter.